            Case 1:19-cr-00148-CKK Document 64 Filed 11/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )       Crim. No. 1:19-cr-148 (CKK)
                                                      )
                                                      )
PRAKAZREL MICHEL                                      )
                                                      )




        MOTION TO WITHDRAW AS COUNSEL FOR PRAKAZREL MICHEL

       Unsigned counsel hereby moves to withdraw as counsel for Prakazrel Michel. Pursuant to

Local Criminal Rule 44.5(d), undersigned counsel is serving a copy of this motion on Mr. Michel.

Pursuant to Rule 44.5(d), “The Court may deny a motion to withdraw if the attorney's withdrawal

would unduly delay trial of the case or be unfairly prejudicial to any party, or otherwise not be in

the interests of justice.” None of these factors warrant denial of this motion.

       No trial date has been set in this matter. Nor are there any impending deadlines. The next

status conference in this matter is not scheduled until February 2021. Accordingly, the withdrawal

of undersigned counsel will not delay trial in this matter at all, much less unduly delay trial.

Likewise, given that no trial date has been set and that there are currently no briefing or other

deadlines, much less impending deadlines, Mr. Michel will not be prejudiced by the withdrawal

of undersigned counsel, nor would such withdrawal be contrary to the interest of justice.

Undersigned counsel will, of course, work with successor counsel, or Mr. Michel should he

proceed pro se, to transition the matter to ensure that Mr. Michel suffers no prejudice as a result

of the withdrawal of undersigned counsel.


                                                 1
          Case 1:19-cr-00148-CKK Document 64 Filed 11/23/20 Page 2 of 2




                                                      Respectfully submitted,


                                                      By: /s/
                                                      Randy Zelin (admitted pro hac vice)
                                                      WILK AUSLANDER LLP
                                                      1515 Broadway, 43rd Fl.
                                                      New York, New York 10036
                                                      212.981.2300
                                                      rzelin@wilkauslander.com
                                                      Counsel for Prakazrel Michel




                                 CERTIFICATE OF SERVICE

       On this 23rd day of November, 2020, I asked of lead counsel. Barry Pollack, that the

foregoing document to be electronically filed with the Clerk of the Court for the United States

District Court for the District of Columbia by using the Court’s CM/ECF system, which will serve

electronic notification of this filing on all counsel of record. In addition, I caused a copy of this

document to be served on Mr. Michel by United States mail and by electronic mail.



                                                      Respectfully submitted,

                                                      By: /s/
                                                      Randy Zelin (admitted pro hac vice)
                                                      WILK AUSLANDER LLP
                                                      1515 Broadway, 43rd Fl.
                                                      New York, New York 10036
                                                      212.981.2300
                                                      rzelin@wilkauslander.com
                                                      Counsel for Prakazrel Michel




                                                 2
